TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00058-CV


In re Herndon Y. Robinson





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	In this mandamus, we initially stayed a foreclosure sale pending resolution of the
related appeal and then withdrew that order, conditioning the stay on relator's posting of a bond. 
Because the related appeal has been disposed of, we dismiss this mandamus proceeding as moot. 

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Waldrop
Filed:   February 8, 2008